Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 7,621,633 B1, hereinafter “Foster”).

As to claim 1, Foster (Fig. 2) discloses a reversible earpiece for a head-mounted device (Col. 5 lines 17-22, the glasses are worn on head), comprising: 
a first body section (20; Col. 5 lines 26-28); 
a second body section (24) having an earpiece (Col. 5 lines 16-21, the ear piece at the end); 
a pivot (Fig. 5 element 37) and a receiver (39) adapted to receive said pivot (37; Col. 7 lines 16-19) wherein said pivot is carried on either of said first body section and said second body section (24) and said receiver (39) is carried on the other of said first body section (20) and said second body section; and 
a locking ball (34) and a guide track (35A, 35B) adapted to receive said locking ball (Col. 6 lines 38-49) wherein said locking ball (34) is carried on either of said first body section and said second body section (28) and said guide track (36) is carried on the other of said first body section (20) and said second body section.

As to claim 2, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said guide track (35A, 35B) includes an inlet (26) allowing insertion of said locking ball (34) into said guide track (35A, 35B) and removal of said locking ball (34) from said guide track (35A, 35B; Col. 6 lines 43-49, the user would be disassemble if desired).

As to claim 3, Foster (Fig. 5) discloses the reversible earpiece of claim 2, wherein said guide track (35A, 35B) includes (a) a first detent (the gap between the 35A and 35B) adapted to capture and hold said locking ball (34) in a first position at a first end of the guide track (Col. 5 lines 44-49, at the beginning of the insertion of the bearings 34) and (b) a second detent (36) adapted to capture and hold said locking ball (34) in a second position at a second end of said guide track (Fig. 4; Col. 5 lines 44-49, after the complete insertion of the bearings 34 into the sockets 36).

As to claim 4, Foster (Fig. 5) discloses the reversible earpiece of claim 2, wherein when said first body section (20) and said second body section (24) are joined, said guide track (35A, 35B) extends in an arc around said pivot (Fig. 4; the gap between the receiving blocks 35A and 35B and the socket holes 36 form an arc).

As to claim 5, Foster (Fig. 5) the reversible earpiece of claim 4, wherein said guide track (35A, 35B) extends through an arc of about 180 degrees (Fig. 4; the arc formed by the gap between the receiving blocks 35A, 35B and the socket holes 36 forms an angle of 180 degrees).

As to claim 6, Foster (Fig. 5) the reversible earpiece of claim 5, wherein said inlet (34) is provided in said guide track (35A, 35B) between said first end and said second end (Fig. 4, before the complete insertion of the coupling 28 into the sockets 36).

As to claim 7, Foster (Fig. 5) discloses the reversible earpiece of claim 6, wherein said receiver (39) is carried on said first body section (20) and said pivot (37) is carried on said second body section (24).

As to claim 8, Foster (Fig. 5) discloses the reversible earpiece of claim 7, wherein said guide track (35A, 35B) is carried on said first body section (20) and said locking ball (34) is carried on said second body section (24).

As to claim 9, Foster (Fig. 5) discloses the reversible earpiece of claim 8, wherein said locking ball (34) includes a bulbous head (the head of 34) and a neck (the connected spring 32).

As to claim 10, Foster (Fig. 5) discloses the reversible earpiece of claim 9, wherein said guide track (35A, 35B) includes a continuous channel (the continuous gap between 35A and 35B) adapted to receive said bulbous head (34), said first end of said guide track includes a first inlet slot (the opening between 35A and 35B) adapted to receive said neck and said second end of said guide track includes a second inlet slot (the gap between 35A, 35B at the sockets 36 end) adapted to receive said neck (Fig. 4 element 32, the spring 32 is inserted along the gap between 35A and 35B).

As to claim 11, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said guide track (35A, 35B) is adapted to capture and hold said locking ball in a first position at a first end of the guide track (at the beginning of the insertion of the coupling unit 28 into the opening formed by 35A, 35B) and in a second position at a second end of said guide track (Fig. 4, after the complete insertion of the coupling unit 28).

As to claim 12, Foster (Fig. 4) discloses the reversible earpiece of claim 1, wherein when said first body section (20) and said second body section (22) are joined, said guide track extends in an arc around said pivot (the opening between 35A and 35B at the locations of bearings 36 forms an arc).

As to claim 13, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said guide track (35A, 35B) extends through an arc of about 180 degrees (Fig. 4; the arc formed by the gap between the receiving blocks 35A, 35B and the socket holes 36 forms an angle of 180 degrees).

As to claim 14, Foster (Fig. 5) discloses the reversible earpiece of claim 2, wherein said inlet (34) is provided in said guide track (35A, 35B) between said first end and said second end (Fig. 4, before the complete insertion of the coupling 28 into the sockets 36).

As to claim 15, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said receiver (39) is carried on said first body section (20) and said pivot (37) is carried on said second body section (24).

As to claim 16, Foster (Fig. 5) discloses the reversible earpiece of claim 15, wherein said guide track (35A, 35B) is carried on said first body section (20) and said locking ball (34) is carried on said second body section (24).

As to claim 17, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said locking ball (34) includes a bulbous head (the head of 34) and a neck (the connected spring 32).

As to claim 18, Foster (Fig. 5) discloses the reversible earpiece of claim 17, wherein said guide track (35A, 35B) includes a continuous channel (the continuous gap between 35A and 35B) adapted to receive said bulbous head (34), said first end of said guide track includes a first inlet slot (the opening between 35A and 35B) adapted to receive said neck and said second end of said guide track includes a second inlet slot (the gap between 35A, 35B at the sockets 36 end) adapted to receive said neck (Fig. 4 element 32, the spring 32 is inserted along the gap between 35A and 35B).

As to claim 19, Foster (Fig. 5) discloses the reversible earpiece of claim 1, wherein said guide track (35A, 35B) is carried on said first body section (20) and said locking ball (34) is carried on said second body section (24).

As to claim 20, Foster (Fig. 1) discloses the reversible earpiece of claim 1, further including a mount (22A) adapted to be secured to said head-mounted device (10, lens).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim et al. (US 2016/0131913 A1, hereinafter “Kim”) discloses a wearable electronic display device with a foldable arm (Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625